Exhibit 10.169

 

Rider to the Lease dated as of June 2, 2017, by and between CAROLYN HOLDINGS,
LLC, as Owner, and TWINLAB CONSOLIDATED HOLDINGS, INC., as Tenant.

 

41.

Inconsistencies.

 

In the event of any conflict or inconsistency between the provisions of this
Rider and the printed form of this Lease, the provisions of this Rider shall
govern and control. Nevertheless, to the greatest extent possible, the
provisions of this Rider shall be construed to be in addition to, and not in
limitation of, the provisions of the printed form of this Lease.

 

42.

Term.

 

The term of this Lease shall commence on June 2, 2017 (the “Commencement Date”),
and expire on June 1, 2021 (the “Term”), or until such Term shall sooner cease
and expire as hereinafter provided. The first year of the Term and the second
year of the Term may be referred to, respectively, as the “First Lease Year,”
and “Second Lease Year” and so forth for the following years, and each such
period may be referred to as a “Lease Year.”

 

43.

Rent.

 

a.     During the Term of this Lease, Tenant shall pay to Owner, without any
set-off or deduction whatsoever, in advance on the first day of each and every
month of the Term, fixed rent (also referred to as “Minimum Base Rent”) at the
following annual rates:

 

i.     during the First Lease Year commencing on the Commencement Date, Two
Hundred Sixty Thousand and 00/100 Dollars ($260,000.00) in equal monthly
installments of Twenty One Thousand Six Hundred Sixty Six and 67/100 Dollars
($21,666.67) each;

 

ii.     during the Second Lease Year, commencing on the first day of the Second
Lease Year, Two Hundred Sixty Seven Thousand Eight Hundred and 00/100 Dollars
($267,800.00) in equal monthly installments of Twenty Two Thousand Three Hundred
Sixteen and 67/100 Dollars ($22,316.67) each.

 

iii.     during the Third Lease Year, commencing on the first day of the Third
Lease Year, Two Hundred Seventy-five Thousand Eight Hundred Thirty-four and
00/100 Dollars ($275,834.00) in equal monthly installments of Twenty Two
Thousand Nine Hundred Eighty Six and 17/100 Dollars ($22,986.17) each.

 

iv.     during the Fourth Lease Year, commencing on the first day of the Fourth
Lease Year, Two Hundred Eighty-four Thousand One Hundred Nine and 00/100 Dollars
($284,109.00) in equal monthly installments of Twenty Three Thousand Six Hundred
Seventy Five and 75/100 Dollars ($23,675.75) each.

 

b.     All payments of rent shall be made by Tenant to Owner without notice or
demand, at such place as Owner may from time to time designate in writing. The
extension of time for payment of any installment of rent, or the acceptance by
Owner of any money other than current legal tender of the United States of
America shall not be deemed a waiver of the rights of Owner to insist upon
having all other payments of rent made in the manner and at the time herein
specified.

 

 
 

--------------------------------------------------------------------------------

 

 

c.     All charges, taxes and assessments, together with such other sums as are
payable by Tenant pursuant to the terms of this Lease, shall constitute
additional rent, may be referred to as rent, shall be due and payable as rent
under this Lease at the time and in the manner herein provided, and in the event
of the nonpayment of same by Tenant, Owner shall have all the rights and
remedies with respect thereto as Owner has for the nonpayment of the rent
herein.

 

d.     Except as may expressly be provided in this Lease, this Lease, including
the rent herein specified, shall be absolutely net to Owner, and all costs,
expenses and obligations of every kind relating to or arising in connection with
the demised premises which may arise or become due during the Term of this Lease
shall be paid by Tenant.

 

e.     In the event Tenant shall fail to pay in good funds any installment of
minimum fixed rent or any additional rent on or before the seventh (7th) day
after same is due, in order to partially defray Owner’s administrative expenses
resulting therefrom which Tenant acknowledges shall be difficult to measure,
Tenant shall pay to Owner a late charge of $75.00 per day computed from the
first day on which said rent or additional rent shall be due until the date on
which payment is made. This late charge shall be deemed additional rent and
shall, at Owner’s option, be added to the rent for the month in which the rent
shall be due. The demand for and collection of the aforesaid late charges shall
in no way be construed as a waiver of any and all remedies that Owner may have,
either by summary proceedings or otherwise, in the event of a default in payment
of rent. Notwithstanding anything herein to the contrary, Tenant shall not be
obligated to pay any late charge or interest the first two (2) times in any
calendar year Tenant is late in payment of rent, provided Tenant makes any such
late payment within five (5) business days of written notice from Owner.

 

f.     In the event any check delivered by Tenant to Owner shall be dishonored
for any reason when presented for payment, in addition to any other charges for
which Tenant may be liable under this Lease on account of the non-payment of the
item of rent for which the check was delivered, Tenant shall pay to Owner One
Hundred Dollars ($100.00) on each occasion a check shall be dishonored. This
charge shall be deemed additional rent and shall, at Owner’s option, be added to
the rent for the month in which the rent shall be due. The demand for and
collection of the aforesaid charges shall in no way be construed as a waiver of
any and all remedies that Owner may have, either by summary proceedings or
otherwise, in the event of a default in payment of rent.

 

 
-2-

--------------------------------------------------------------------------------

 

 

44.

Taxes.

 

a.     For purposes of the within Lease,

 

i.     “Taxes” shall mean all taxes, assessments, special or otherwise, excises,
levies, license and permit fees, sewer rents, rates and charges, water charges,
county taxes, school taxes, town taxes, village taxes, or any other governmental
charge of a similar or dissimilar nature, whether general, special, ordinary or
extraordinary, foreseen or unforeseen, of any kind or nature whatsoever, which
may be levied, assessed, confirmed, imposed upon, grow out of, become due or
payable out of or in respect of the tax lot of which the demised premises is
part, including all improvements thereon, or any part thereof or any
appurtenance thereof, by any taxing authority having jurisdiction thereover. The
foregoing, however, shall not include the federal or state income taxes of the
Owner (except as provided hereinbelow due to a change in the method of taxation
or taxing authority). If at any time during the Term of this Lease the methods
of taxation shall be altered so that in lieu of or as an addition to the whole
or any part of the taxes, assessments, levies, impositions, or charges now or
hereafter levied, assessed or imposed, there shall be levied, assessed or
imposed a tax, assessment, levy, imposition, charge or license fee, however
described or imposed, then all such taxes, assessments, levies, impositions,
charges or license fees shall be deemed to be Taxes. “Taxes” shall also include
all taxes and assessments levied, assessed or imposed at any time by any
governmental authority in connection with the receipt of income or rents from
the demised premises to the extent same shall be in lieu of, in addition to, or
a substitute for, all or a portion of any of the aforesaid taxes or assessments
upon or against the demised premises or the tax lot of which the demised
premises is part, including any improvements thereon. If, due to a future change
in the method of taxation or in the taxing authority, a franchise, license,
income, transit, profit, or other tax, fee, or governmental imposition, however
designated, shall be levied, assessed or imposed against Owner, the lands or
buildings, or the rent or profit therefrom, in lieu of, or in addition to, or as
a substitute for, all or any part of said Taxes, then such franchise, license,
income, transit, profit, or other tax, fee, or governmental imposition shall be
deemed to be included within the definition of Taxes for the purpose hereof.

 

ii.     “Tax” shall mean any of the Taxes.

 

iii.     “Tax Period” shall mean the one (1) year period for which a Tax is
assessed.

 

b.     Tenant shall pay to Owner, within ten (10) days after demand, all Taxes
assessed for any period falling wholly or partially within the Term of this
Lease; Taxes shall be apportioned by the Owner for the periods falling partially
within and partially without the Term of this Lease on the basis of the lien
period for which assessed.

 

c.     At Owner’s option, Tenant shall pay to Owner, with each monthly
installment of minimum fixed rent, commencing with the next monthly installment
of minimum fixed rent, a sum equal to one-twelfth (1/12) of all the annual
amount of each Tax next coming due as determined by Owner, which such sums shall
be adjusted by Owner periodically to reflect actual increases or decreases in
such Tax next coming due, so that on the next date on which any installment of
such Tax shall be due, Owner shall have previously collected from Tenant
sufficient sums on account of such Tax to enable Owner to pay as and when same
is due. If the actual amount of a Tax is unknown, then Owner may estimate the
amount of the monthly installment on account of such Tax based upon the amount
of the Tax assessed for the immediately preceding period and, upon discovering
the actual amount of such Tax, Owner may make appropriate adjustments to the
amount of such monthly installments. If at any time Owner shall determine that
the amount collected or estimated to be collected from Tenant on account of the
next installment of a Tax shall be deficient, then Tenant shall deposit with
Owner within ten (10) days of demand therefor, the amount of such deficiency.

 

 
-3-

--------------------------------------------------------------------------------

 

 

d.     Tenant shall not institute or prosecute any proceeding, action or claim
seeking reduction of the assessed value, tax rate or taxes pertaining to the
property of which the demised premises is part. Nothing herein contained shall
be construed to obligate Owner to commence, prosecute or continue any Tax
protest or proceeding and the terms and provisions of the resolution thereof,
whether by judgment, settlement or otherwise, shall be in the sole discretion of
the Owner. In the event Owner shall recover any Taxes for any period during the
Term, provided that no event has occurred or is continuing which either
immediately or with the lapse of time, or with notice, or both constitutes a
default under this Lease, Owner shall pay to Tenant from the recovery after
deduction of all costs and expenses, including attorneys’ fees, the net amount
of the recovery to the extent Tenant has previously paid same; if such recovery
covers a period falling partially within and partially without the Term, then
the amount payable to Tenant hereunder shall be apportioned on such basis. A
statement of Owner’s tax certiorari counsel of the amounts due Tenant hereunder
shall be binding and conclusive.

 

e.     Tenant shall also pay to Owner, promptly upon demand and before any fine,
penalty, interest or cost may be added thereto for the nonpayment thereof, all
taxes, excises, levies, license and permit fees and other governmental charges,
general and special, ordinary and extraordinary, foreseen and unforeseen, of any
kind and nature whatsoever, which at any time during the Term of this Lease may
have been or may be assessed, levied, confirmed, imposed upon, or grow or become
due or payable out of or in respect of, or become a lien on (1) the rent and
income received by Tenant from any subtenant or other occupants of the demised
premises, (2) franchises which may be appurtenant to the demised premises, (3)
this transaction, or (4) any document to which Tenant is party creating or
transferring an interest or estate in the demised premises.

 

f.     Tenant shall be responsible for and shall pay, before delinquency, all
municipal, county, state and federal taxes assessed during the Term of this
Lease against any personal property of any kind owned by or placed in, upon or
about the demised premises by Tenant.

 

45.

Operating Expenses

 

a.     Tenant shall pay Owner, as additional rent, within ten (10) days after
demand therefor, all Operating Expenses.

 

b.     For the purposes of this Lease, “Operating Expenses” shall include any
and all costs and expenses of every kind and nature, whether foreseen or
unforeseen, required or desired, suggested or recommended, as may be paid or
incurred by Owner, in its commercial reasonable discretion, during the Term of
this Lease (including appropriate reserves) in connection with the operation,
maintenance, repair, replacement or improvement of the demised premises,
including the costs and expenses associated with parking areas, driveways,
pavements, curbs, sidewalks, loading docks, landscaping, and pavements, exterior
lighting, utility, sewer, drainage, cesspool and water lines, storm drains and
storm water controls, facias, leaders, gutters, sprinkler and fire alarm
systems, facades, signs, pylons, walls, foundations, roofs, decking, cleaning,
painting, repaving, paving, sweeping, striping, sanding, removing, planting,
equipment, tools, machinery and supplies, wages and benefits of workers,
insurance, and fees, conformance and compliance with statutes, ordinances,
rules, regulations, and orders of all authorities having jurisdiction, and fire
and all-risk property, general liability, rental interruption, workers
compensation and disability insurances.

 

 
-4-

--------------------------------------------------------------------------------

 

 

c.     At Owner’s option Tenant shall pay with each monthly installment of
minimum fixed rent one-twelfth (1/12) of annual Operating Expenses; the annual
Operating Expenses may be estimated by Owner based upon prior years’ Operating
Expenses, adjusted to include prospective expenses that are anticipated to be
incurred during the current year. Such estimate shall be adjusted by Owner
periodically as Owner deems necessary to reflect increases or decreases in the
Operating Expenses; once a year (which may or may not coincide with the
anniversary of the Commencement Date), and upon termination of this Lease, Owner
shall calculate the difference between the actual Operating Expenses for the
immediately preceding year (or portion thereof immediately preceding the
termination of this Lease) and the sums paid by Tenant for such Operating
Expenses and shall either credit Tenant for any excess paid provided Tenant is
not in default of this Lease or render an invoice to Tenant for such deficiency
due which shall be paid by Tenant to Owner ten (10) days thereafter.

 

46.

Owner’s Insurance.

 

a.     Owner shall, during the entire Term of this Lease, provide and keep in
force for the benefit of Owner and Tenant, casualty, fire and extended coverage,
vandalism, malicious mischief, water damage and sprinkler leakage insurance on
all of the demised premises in an amount equal to 100% of the replacement value
thereof, without co-insurance. The proceeds of such policies shall be used by
Owner in repairing and restoring the items covered. The policy must include a
waiver of subrogation in favor of the Tenant. Tenant shall reimburse Owner
promptly on demand an amount equal to the Owner’s costs and expenses of all
insurance maintained with respect to the demised premises, including all risk
casualty insurance with extended coverage and liability coverage.

 

b.     If Owner should so request, Tenant shall deposit with Owner all amounts
necessary to procure such insurance at least thirty days in advance of the date
insurance payments are due.

 

c.     Tenant shall cooperate with Owner, and any mortgagee, in connection with
the collection of any insurance monies that may be due in the event of loss and
shall execute and deliver instruments that may be required for the purpose of
facilitating the recovery by Owner or a mortgagee of any such insurance monies.

 

d.     Nothing herein contained shall be construed to relieve Tenant of its
responsibility for increases in insurance costs pursuant to paragraph 6
(entitled “Requirements of Law, Fire Insurance, Floor”) hereof.

 

47.

Tenant’s Insurance.

 

a.     Tenant shall, during the entire Term of this Lease, provide and keep in
force for the benefit of Owner and Tenant, and others hereafter designated by
Owner from time to time, to the satisfaction of Owner, the following policies of
insurance covering the demised premises, including all fixtures, appurtenances
and installations of personal property thereat:

 

 
-5-

--------------------------------------------------------------------------------

 

 

i.     Comprehensive general liability insurance fully protecting and naming
Owner and Tenant, and such other persons as Owner may designate from time to
time, as additional named insureds, including personal injury liability
coverage, broad form property damage coverage, and broad form blanket
contractual liability coverage, with limits of not less than Five Million
Dollars ($5,000,000.00) per occurrence and in the aggregate. Tenant shall name
Landlord as additional insured via the CG 2010 (07/14) additional insured
endorsement.

 

ii.     Fire and extended coverage, vandalism, malicious mischief, water damage
and sprinkler leakage insurance on all of Tenant’s personal property, fixtures,
improvements, additions, betterments, repairs, alterations, and the like, in an
amount equal to 100% of the replacement value thereof, without co-insurance. The
proceeds of such policies shall be held in trust by Tenant for use in repairing
and restoring the items covered. The policy must include a waiver of subrogation
in favor of the Landlord.

 

iii.     Rent or rental value insurance against loss of rent or rental value due
to fire, or other casualty, including extended coverage endorsement, in an
amount equal to one (1) year of annual rent, including all items of additional
rent.

 

iv.     Workers Compensation Insurance including employer’s liability insurance
as required by statute. It must include a waiver of subrogation in favor of
Landlord.

 

v.     If the Tenant will be doing any manufacturing, storing of raw or finished
product, and/or maintaining above ground, or underground storage tanks, the
Tenant shall maintain environmental liability coverage with a limit of
$3,000,000. The maximum retention allowable is $25,000 per claim. Upon
termination of this Lease, the Tenant shall purchase an extended reporting
period of no less than three years. Tenant shall name Landlord as additional
insured via the CG 2010 (07/14) additional insured endorsement.

 

vi.     Such other types of insurance and such additional amounts of insurance
as, in Owner’s reasonable judgment, are necessitated by good business practice.

 

b.     During the period of the performance of any Work (as defined herein),
Tenant shall provide and keep in force for the benefit of Owner and others
hereafter named by Owner from time to time, insurance against loss or damage by
fire, lighting and other casualties customarily insured against, with a uniform
standard extended coverage endorsement, including insurance covering
improvements under construction, such insurance to be on an “all risk”,
non-reporting basis and in an amount not less than the full replacement value of
the demised premises (including all fixtures therein, appurtenances and
improvements thereto), which such policy shall name as a loss payee such persons
as Owner may designate from time to time.

 

c.     All insurance shall contain endorsements to the effect that such policies
will not be modified, altered or canceled without at least thirty (30) days
prior written notice to Owner, except in the instance of non-payment, without at
least ten (10) days prior written notice to Owner, and that the act or omission
of Tenant will not invalidate the policy as to Owner or such mortgagee.

 

d.     All policies shall be taken in the amounts herein provided with
responsible companies authorized to do business in the State of New York which
have ratings by Best’s Insurance Guide of A+:XV or higher, shall be in such form
and of such content as Owner may approve, and shall be considered primary in
relation to any insurance policies maintained by Owner. Upon request from time
to time, Tenant shall deliver to Owner a true and complete copy of each such
policy.

 

 
-6-

--------------------------------------------------------------------------------

 

 

e.     The insurance required of Tenant hereunder may be effected by blanket
policies issued to Tenant covering the demised premises and other properties
owned or leased by Tenant, provided that the policies otherwise comply with the
provisions hereof and allocate to the demised premises the specified coverage,
without possibility of reduction or coinsurance by reason of, or damage to, any
other premises named therein, and if the insurance required hereby shall be
effected by any such blanket policies, Tenant shall furnish to Owner
certificates of insurance satisfactory to Owner, showing the insurance afforded
by such policies applicable to the demised premises. Upon request from time to
time, Tenant shall deliver to Owner a true and complete copy of each such
policy.

 

f.     All policies shall be obtained by Tenant and certificate thereof shall be
delivered to Owner prior to the commencement of the Term hereof, except in the
instance of the insurance to be maintained pursuant to paragraph (b) above, ten
(10) days prior to the commencement of the Work, together with evidence of the
payment of premiums by stamping or otherwise. Upon request of Owner from time to
time, Tenant shall deliver to Owner true, accurate and complete original
counterparts of each such policy.

 

g.     Thirty (30) days prior to the expiration of any policy or policies of
such insurance, Tenant shall pay the premium of renewal insurance and shall
deliver to Owner, within the said period of time, certificates for the renewal
policies with evidence of payment of premiums by stamping or otherwise. If such
premiums or any of them shall not be so paid and the certificates shall not be
so delivered to Owner at least twenty (20) days prior to the expiration of any
of such policies, Owner may, upon five (5) days written notice (or no notice
upon such ten (10) days written notice of Tenant’s non-payment as set forth in
subsection (c) above), procure and/or pay for the same, and the amount so paid
by Owner, with interest thereon at the Interest Rate (as defined herein) from
the date of payment, shall become due and payable by Tenant immediately as
additional rent, it being agreed that payment by Owner of any such premium shall
not be deemed to waive or release the default in payment thereof by Tenant or
the right of Owner to take such action as may be permissible hereunder as in the
case of default in the payment of rent.

 

h.     Tenant shall not violate or permit to be violated any of the conditions
or provisions of any said policies or any insurance policies maintained by Owner
and Tenant shall comply with the requirements of any company issuing said
insurance, whether maintained by Owner or Tenant, in order to keep said
insurance in full force and effect. In the event that any policy required to be
maintained by Tenant shall be canceled for non-compliance by Tenant, Tenant
shall procure forthwith a substitute policy in form and content satisfactory to
Owner.

 

48.

Utilities.

 

a.     Tenant shall, at its sole cost and expense, pay, prior to the imposition
of any penalty or late charge, all charges for gas, oil, fuel, steam, sewer,
electricity, telephone, heat, air conditioning, ventilation, refuse pickup,
janitorial and maintenance service, security and all other utilities, materials,
supplies and services consumed, furnished, used or made available in, at or upon
the demised premises during the Term of this Lease, together with all taxes
thereon, if any. Should Owner elect to supply any utility or service used or
consumed in or at the demised premises, Tenant shall pay Owner for same,
promptly after demand therefor. Tenant shall keep and maintain in good repair
all utility meters measuring utilities and services consumed at the demised
premises. Tenant shall establish accounts in Tenant’s name with the utility
companies responsible for supplying utilities to the demised premises and Tenant
shall be responsible for all deposits required by the utility companies to
establish such accounts.

 

 
-7-

--------------------------------------------------------------------------------

 

 

b.     Owner shall not be required to furnish any utility service to the demised
premises, including heat, electricity, gas, oil, sewer and water; Owner shall
have no responsibility for any failure in the supply of water, fuel, electricity
or other utility, and there shall be no abatement in rent or any liability on
the part of Owner for any failure in the supply of water, fuel, gas, electricity
or other utility.

 

49.

Use and Occupancy.

 

a.     Tenant will not at any time use or occupy the demised premises in
violation of this Lease or the certificate of occupancy or equivalent issued for
the demised premises, nor will Tenant use or permit the use of the demised
premises contrary to any covenants, easements or restrictions now of record
affecting the demised premises, to any covenants, easements or restrictions
hereafter of record affecting the demised premises (provided same do not
materially adversely affect the use of the demised premises by Tenant for the
purposes expressly permitted under this Lease), or to any applicable statute,
ordinance or regulation of any federal, state, county or municipal authority
having jurisdiction thereover.

 

b.     Tenant accepts the demised premises and this Lease is subject and
subordinate to (1) any covenants, easements, restrictions and agreements of
record and zoning regulations of the municipality within which the demised
premises lies, and (2) to any covenants, easements, restrictions and agreements
hereafter granted provided same do not materially adversely affect Tenant’s use
or enjoyment of the demised premises. Tenant further agrees, at the request of
Owner at any time during the Term hereof, to execute any and all instruments to
effect subordination to any such encumbrance.

 

c.     Tenant accepts the demised premises and this Lease is subject to (1) all
laws, regulations, and ordinances, including laws, regulations and ordinances
relating to planning, zoning, building and environmental matters, affecting the
use, occupancy, or improvement of the demised premises now or hereafter adopted
or imposed by any governmental body having jurisdiction; (2) any state of facts
an inspection and an accurate survey of the demised premises and the surrounding
environs may reveal and any changes thereto hereafter arising; (3) violations,
if any, now or hereafter existing of all governmental authorities having
jurisdiction of the demised premises; Tenant represents and warrants that it has
fully investigated the state of facts and circumstances pertaining to each of
the foregoing. Tenant acknowledges that no representation or warranty of any
kind or nature, whether express or implied, has been or shall be made by Owner
or relied upon by Tenant (A) pertaining to any of the foregoing, (B) concerning
the use of the demised premises, the suitability or adequacy of the demised
premises for Tenant’s business or the compliance of the demised premises or the
Tenant’s use thereof with any applicable law, regulation or ordinance, including
any planning, zoning, building or environmental law, regulation or ordinance, or
any certificate, permit or license issued or maintained or required to be issued
or maintained thereunder, or (C) the existence of any certificate, permit or
license required or desired to be issued or maintained by any governmental
authority having jurisdiction over the demised premises, the use thereof or the
occupancy thereof. Owner shall have no liability or responsibility for any
matter arising out of or in connection with any of the foregoing and Tenant
shall indemnify and hold harmless Owner from any claims, suits, damages,
liabilities, penalties, fines and expenses arising out of or in connection with
any of the foregoing. The indemnification obligation of Tenant as set forth
above shall not be limited in any way by any limitation on amount or type of
damages, compensation, or benefits payable by or for Tenant under workers’
compensation acts, disability benefit acts, or other employee benefit acts.

 

 
-8-

--------------------------------------------------------------------------------

 

 

d.     Owner, without additional charge to Tenant, agrees to leave in place for
use by Tenant (as a licensee during the term of this Lease) all of the existing
furniture, furnishings and equipment in or at the demised premises, all as more
particularly set forth in Schedule B attached hereto and made a part hereof
(collectively, the “FF&E”) as of the Commencement Date. Tenant, at Tenant’s sole
cost and expense, shall maintain all of the FF&E in normal operating condition
and repair (ordinary wear and tear excepted) all of the FF&E to normal operating
condition and not remove any FF&E from the demised premises as it exists on the
Commencement Date, without prior written consent of Owner. Unless Owner and
Tenant agree in writing otherwise, the FF&E is and shall remain the sole and
exclusive property of Owner and Tenant shall return all of the FF&E to Owner at
the end of its term in normal operating condition and repair any of the damaged
FF&E (ordinary wear and tear excepted) to normal operating condition but in no
event shall Tenant be required to replace any equipment that has broken down due
to natural deterioration. Any new equipment purchased by Tenant shall remain
Tenant’s sole property. Tenant acknowledges that no representations with respect
to the condition or utility of any item of the FF&E (or its sufficiency for its
intended use), has been made by Owner to Tenant, and Tenant is relying on its
own inspection and investigation and agrees to accept such FF&E in its “AS IS
WHERE IS” condition as of the Commencement Date. During the term of this Lease,
Tenant shall be required to repair and maintain the FF&E in accordance with the
provisions of this Lease. Owner shall have no liability to Tenant on account of
any malfunction, stoppage, breakage or failure of any of the FF&E to perform for
their intended use or for the inability of Tenant to use any of the FF&E, and
Owner shall have no liability to Tenant for any loss or damage incurred by
Tenant arising out of any such malfunction, stoppage, breakage, failure or the
inability of use. Except for the FF&E, Owner shall have no obligation to furnish
or provide any other equipment, cabling, furniture or other personal property or
otherwise to the demised premises.

 

50.

Condition of Demised Premises.

 

a.     Tenant has examined the demised premises and is familiar with the
physical condition thereof. Owner, and anyone in Owner’s behalf, has not made
and does not make any representations, express or implied, about the demised
premises as to the physical condition, expenses, operations, taxes, water, sewer
charges, or the amounts thereof, the fitness for use, occupation or a particular
purpose, or any other matters. Tenant accepts the demised premises in an “AS IS”
condition, with all faults and without representation or warranty, express or
implied (all of which Owner disclaims), including as to quality, layout,
area/footage, physical condition, operation, compliance with specifications,
absence of latent defects, compliance with laws and regulations (including those
relating to health, safety or the environment, and the federal Americans with
Disabilities Act (“ADA”) or any state or local accessibility standards), fitness
for any particular use or merchantability, or any other matter whatsoever
affecting or relating to the demised premises; without limiting the foregoing,
Owner has not made and does not make any representation or warranty regarding
the presence or absence of any hazardous materials on, under or about the
demised premises or any adjacent real property or the compliance or
non-compliance of the demised premises with the comprehensive environmental
response, compensation and liability act, the resource conservation recovery act
or any other federal, state or local statute, law, ordinance, code, rule or
regulation relating to or imposing obligations, liability or standards of
conduct concerning any hazardous materials, including the presence, use,
transportation, storage, disposal, treatment or remediation thereof. Owner shall
not be liable nor bound by any verbal or written statements, representations,
real estate broker set-ups, or information pertaining to the demised premises
furnished by any real estate broker, agent, employee, servant or any other
person, firm or corporation.

 

 
-9-

--------------------------------------------------------------------------------

 

 

b.     Owner shall not be required to perform any work, supply any materials or
incur any expense with respect to the demised premises.

 

c.     Tenant shall not be entitled to any abatement or reduction of rent or
additional rent, or to make any claim for partial or total eviction, actual or
constructive, interference with or disruption of business or use of the demised
premises, loss of profits, or direct or consequential damages, by reason of or
arising from any defects pertaining to the demised premises, any repairs or
replacements heretofore or hereafter made, any interference with Tenant’s
operations, or any other matter or thing, or cause arising from or in connection
with the subject matter of this paragraph.

 

51.

Maintenance, Repairs and Replacements.

 

a.     Owner shall not be required to make any repairs, replacements or
improvements of any kind upon, or to maintain, the demised premises.

 

b.     At its sole cost and expense, Tenant shall, throughout the Term of this
Lease, take good care of the demised premises, the fixtures and appurtenances
thereto and the parking lots and sidewalks about the demised premises, including
all structures, improvements, betterments, landscaping, utility and sewage
equipment, devices and lines, heating, ventilating, air conditioning equipment,
fixtures and systems (together, the “HVAC Systems”), electrical, and all
plumbing equipment, fixtures and systems, roof, roof decking, foundations, load
bearing and non-load bearing walls, slabs, loading docks, drainage, lighting,
and all appurtenances, fixtures and other facilities used or useful in
connection with the use, operation or occupancy of the demised premises and all
alterations and additions thereto and restorations and replacements thereof, and
Tenant shall make, at its sole cost and expense, all repairs, replacements, and
restorations thereto, including structural repairs, replacements and
restorations, as and when appropriate or required by Owner to preserve same in
good working order and condition, whether such repairs, replacements or
restorations are ordinary or extraordinary or foreseen or unforeseen. For the
avoidance of doubt, Tenant expressly acknowledges and agrees that Tenant shall
be responsible, at Tenant’s sole cost and expense, for the maintenance, repair,
and replacement of the HVAC Systems.

 

 
-10-

--------------------------------------------------------------------------------

 

 

c.     Tenant shall not be entitled to any abatement or reduction of rent or
additional rent, or to make claim for partial or total eviction, actual or
constructive, or interference with or disruption of business or use of the
demised premises, or make any claim for damage to property, by reason of or
arising from the condition of the demised premises at any time, any repairs or
replacements made by or on behalf of Owner, or any other matter, thing, or
cause, all of which are expressly waived by Tenant.

 

52.

Alterations and Changes.

 

a.     Tenant shall not make nor suffer any changes, alterations, additions or
improvements, or install any fixtures or personal property or equipment in or to
the demised premises (in each instance, “Work”), including readying the demised
premises for Tenant’s use and occupancy, without the prior written consent of
Owner, such consent not to be unreasonably withheld with respect to
Nonstructural Alterations.

 

b.     Prior to Tenant commencing any Work in, at or upon the demised premises,
in each instance, Tenant shall: (i) submit to Owner plans and specifications
therefore (the “Plan”) and obtain Owner’s approval thereof; (ii) procure and
submit to Owner all applicable permits, approvals, and the like from all
governmental and quasi-governmental authorities having jurisdiction over such
matters; (iii) procure from all contractors and subcontractors and submit to
Owner evidence of worker’s compensation insurance and general liability and
personal injury and property damage insurance in an amount not less than
$2,000,000.00 combined, single occurrence, naming Owner, all mortgagees of the
demised premises and Tenant as additional insureds, and otherwise in form and
substance satisfactory to Owner; (iv) procure and submit to Owner, (A) a fixed
sum contract duly executed, in assignable form, made with a reputable and
responsible contractor approved by Owner, providing for completion of all work,
labor and material necessary to complete Tenant’s Work in accordance with the
Plan, (B) an assignment, without assumption, of the contract so furnished, which
shall be duly executed and acknowledged by Tenant and by its terms shall be
effective upon any termination of this Lease or upon Owner’s re-entry upon the
demised premises following default by Tenant prior to the complete performance
of such contract, such assignment shall also include Owner’s right to the
benefit of all payments made on account of said contract including payments made
prior to the effective date of such assignment; (v) in the event Owner
determines that the cost of removing the Work and restoring the demised premises
or any portion thereof at the expiration or termination of this Lease to its
original condition, including the removal of installations of personal property,
will exceed Ten Thousand and 00/100 Dollars ($10,000.00), procure and submit to
Owner either (A) a surety bond or guaranty for the payment for and performance
of the removal and restoration, which bond or guaranty shall be in form and
substance satisfactory to Owner and shall be signed by a surety or sureties or
guarantor, as the case may be, acceptable to Owner, or (B) a sum of money
determined by Owner to be sufficient to serve as additional security for removal
and restoration as may be required under this Lease subject to all of the
conditions contained in this Lease, which sum shall be held in escrow by Owner
until removal or restoration has been satisfactorily completed and paid for and
release of liens in form satisfactory to Owner have been received from each
contractor, subcontractor of every tier, materialman, laborer, architect and
engineer engaged, employed or otherwise connected with the removal or
restoration. The coverages maintained by the contractor shall meet the same
requirements as set forth for the Tenant. The contractor and its subcontractors
shall maintain workers compensation insurance as required by statute which will
include a waiver of subrogation in favor of both the Landlord and its Tenant.
The general liability insurance maintained by contractors shall provide coverage
for both ongoing and completed operations. The completed operations coverage
shall be maintained for a period of three (3) years upon completion of the
project. The contractor shall provide additional insured status for Tenant via
the CG 2033 completed operations endorsement and the CG 2037 ongoing operations
endorsement.

 

 
-11-

--------------------------------------------------------------------------------

 

 

c.     Any change, alteration or installation shall, when completed, be of such
a character so as not to reduce the value of the demised premises below its
value immediately before such change, alteration or installation, and no change,
alteration or installation shall, at any time, be made which shall impair the
structural soundness of the demised premises or diminish the value thereof or
render it unfit.

 

d.     Tenant shall pay to Owner, upon presentation of invoices therefor,
Owner’s and its mortgagee’s reasonable architectural, engineering and legal
costs and expenses in connection with the review and inspection of the Plan, the
Work or any of the documents provided to Owner hereunder.

 

53.

Mechanics Liens.

 

a.     If a notice of a mechanic’s or other lien be filed against the demised
premises, the leasehold interest therein or the land thereat for labor or
material alleged to have been furnished at the demised premises or the building
to or for Tenant or to or for someone claiming under Tenant, then Tenant shall,
at its sole cost and expense, cause such lien to be canceled and discharged of
record within thirty (30) days after the filing thereof. To the fullest extent
permitted by law, Tenant shall defend, indemnify and hold harmless Owner from
and against any and all claims, suits, proceedings, obligations, liabilities,
damages, losses, penalties, fines, costs and expenses, including reasonable
counsel fees, resulting from, by reason thereof or in connection with said lien
or the failure of Tenant to comply with the provisions of this paragraph. If
Tenant shall fail to cause such lien to be canceled and discharged within said
thirty (30) days, then, in addition to any other rights and remedies of Owner,
Owner may pay the amount of such lien or discharge it by deposit or by bonding
proceedings. Owner may require the lienor to prosecute an appropriate action to
enforce the lienor’s claim and, in such case, Owner may pay any judgment
recovered on such claim.

 

b.     Nothing contained in this Lease shall authorize Tenant to do any act
which shall in any way encumber the demised premises or the interest of Owner
therein; the interest of Owner herein shall in no way be subject to any claim by
way of lien or encumbrance, whether claimed by operation of law or by virtue of
any expressed or implied contract by the Tenant. Any claim to a lien upon the
demised premises or any interest therein arising from any act or omission of
Tenant shall accrue only against the leasehold estate of Tenant and shall in all
respects be subject to the paramount title and rights of Owner in and to the
demised premises.

 

 
-12-

--------------------------------------------------------------------------------

 

 

54.

Additional Provisions Pertaining to Repairs, Replacements, Changes, Alterations
and Installations.

 

a.     Any repair, replacement, change, alteration or installation by or on
behalf of Tenant shall proceed diligently and be promptly completed (unavoidable
delays excepted), in good and workmanlike manner utilizing new, first class
materials, and strictly in compliance with the Plan, if any shall be required,
and with all applicable permits, ordinances, orders, rules and regulations and
requirements of all federal, state and municipal and local governments,
departments, commissions, boards and officers, and the orders, rules and
regulations of the National and State of New York Board of Fire Underwriters or
any other body hereafter exercising similar functions. Tenant shall procure, at
its own cost and expense, all certificates as required by law and deliver to
Owner copies of same prior to making any such repair, replacement, change,
alteration or installation and upon completion thereof.

 

b.     All electrical work shall be performed by a reliable and licensed
electrical contractor who shall provide general liability and personal injury
and property damage insurance certificates, in form and substance satisfactory
to Owner, for the mutual benefit of Owner and such other persons as Owner may
designate from time to time, and Tenant, prior to the commencement of any such
electrical work.

 

c.     Owner may, at any time and from time to time, in addition to any other
right of access given to Owner, enter the demised premises with one or more
engineers or architects of Owner’s selection to determine the course and degree
of completion of any Work, repairs or replacements and its compliance with
Tenant’s Plan and the terms and conditions of this Lease. Tenant shall pay to
Owner, upon presentation of invoices therefor, Owner’s reasonable architectural
and engineering costs and expenses in connection with the inspection of the
Work.

 

d.     After completion of any Work, Tenant shall assign to Owner all warranties
that Tenant receives or has the benefit of with respect thereto, if any.

 

e.     Tenant shall deliver to Owner, within 30 days after any Work, “as-built”
drawings thereof and final lien waivers in form satisfactory to Owner from each
contractor, subcontractor of every tier, materialman, and/or laborer.

 

55.

Additional Responsibilities of Tenant.

 

a.     Tenant shall maintain all portions of the demised premises and the
fixtures and appurtenances therein and sidewalks, loading docks and parking
areas about the demised premises, in a clean, neat and orderly condition, free
of vermin, dirt, rubbish, and unlawful obstructions, and shall remove snow and
ice from the parking and loading areas and the sidewalks about the demised
premises.

 

b.     Tenant shall obtain garbage bin receptacles, be responsible for its
garbage removal, and shall obtain a contract with a garbage and refuse company
as shall be acceptable to Owner. Tenant represents that it will not allow
garbage or refuse to accumulate outside or inside the building on the demised
premises.

 

 
-13-

--------------------------------------------------------------------------------

 

 

c.     Tenant shall not (1) install, operate or maintain in the demised premises
any electrical equipment which will overload the electrical system therein, or
any part thereof, beyond its reasonable capacity for proper and safe operation,
or which does not bear underwriters’ approval; (2) suffer, allow or permit any
offensive or obnoxious vibration, noise, odor or other undesirable effect to
emanate from the demised premises; (3) store materials, supplies, equipment,
merchandise, boxes, receptacles, displays or articles of any kind, nature or
description outside of the demised premises, it being agreed that Tenant will
conduct its business solely within the demises premises; and (4) store disabled
or unlicensed vehicles, trailers or the like in or about the demised premises.

 

d.     Tenant covenants not to use, store, generate, dispose of or discharge, or
suffer the use, storage, generation, disposal of or discharge of, any
contaminated or hazardous materials or any other material prohibited or
regulated by any governmental or quasi-governmental authority having
jurisdiction thereof in amounts in excess of those permitted or recommended by
such governmental or quasi-governmental authorities, or any material determined
by Owner, in its sole discretion, to be detrimental to the demised premises,
including the land on which the demised premises is located and the sewage
disposal system and drainage systems servicing same; in addition to and not in
limitation of the foregoing, Tenant covenants that (1) the demised premises
(including its surroundings) shall be kept free of hazardous materials hereafter
placed, stored, used, generated or disposed of in, on, under, within, or about
the demised premises, in excess of amounts permitted or recommended, and (2) all
hazardous materials shall be handled in the manner required or recommended by
all governmental or quasi-governmental authority; the demised premises shall not
be used to generate, manufacture, refine, transport, treat, store, handle,
dispose, transfer, produce, process, or in any manner to deal with, hazardous
materials in excess of amounts permitted or recommended, or in a manner other
than required or recommended, by all governmental or quasi-governmental
authority; Tenant shall not cause or permit the installation of hazardous
materials onto or below the demised premises or onto or below any other
property, or suffer the presence of hazardous materials onto or below the
demised premises (including its surroundings). Tenant shall comply with, and
ensure compliance by all Tenant’s agents, servants, employees and invitees with,
all applicable federal, state and local laws, ordinances, rules and regulations
with respect to health, safety, environment, and hazardous materials, and shall
keep the demised premises free and clear of any violations and liens imposed
pursuant to such laws, ordinances, rules and regulations. In the event Tenant
receives any notice or advice from any governmental or quasi-governmental
agency, or from any other person or entity with regard to health, safety,
environment or hazardous materials on, under, from or affecting the demised
premises, then Tenant shall immediately notify the Owner. Tenant shall conduct
and complete all investigations, studies, sampling, and testing and all
remedial, removal, and other actions necessary to clean and remove all hazardous
materials (for which Tenant is responsible hereunder) on, under, from or
affecting the demised premises, in accordance with all applicable federal,
state, and local laws, ordinances, rules, regulations, and policies, and to the
satisfaction of the Owner. Tenant shall immediately, upon request, provide
unhampered access to all portions of the demised premises to Owner and to all
governmental and quasi-governmental authorities charged with inspecting the
demised premises or charged with enforcing or concerned with environmental,
health or safety laws, ordinances, rules or regulations, and shall provide a
detailed list of all substances stored or used in or about the demised premises
together with a description of the amounts, frequency and manner of use thereof.
To the fullest extent permitted by law, Tenant shall defend, indemnify and hold
harmless the Owner from and against all liabilities, obligations, claims,
damages, penalties, fines, causes of action, costs, and expenses (including
reasonable attorney’s fees and expenses) imposed upon or incurred by or asserted
against the Owner by reason of (1) the presence, disposal, escape, seepage,
leakage, spillage, discharge, emission, release, or threatened release of any
hazardous material on, under, from or affecting the demised premises or any
other property (for which Tenant is responsible hereunder); (2) any personal
injury (including wrongful death) or property damage (real or personal) arising
out of or related to such hazardous materials; (3) any lawsuit brought or
threatened or settlement reached, provided, however, that Tenant will be given
the opportunity, if available with no adverse effect to Owner, to contest any
such settlement on the grounds therefor with the opposing person or entity,
after paying same, or governmental order relating to such hazardous materials;
or (4) any violation of laws, ordinances, rules, orders, or regulations which
are based upon or in any way are related to such hazardous materials, health,
safety or environment including attorney or consultant fees, investigation and
laboratory fees, court costs, and litigation expenses; this provision shall
survive the termination or expiration of this Lease. The indemnification
obligation of Tenant as set forth above shall not be limited in any way by any
limitation on amount or type of damages, compensation, or benefits payable by or
for Tenant under workers’ compensation acts, disability benefit acts, or other
employee benefit acts. As used herein, “hazardous materials” shall include, but
is not limited to, any flammable explosives, gasoline, petroleum products,
polychlorinated biphenyl, radioactive materials, hazardous wastes, hazardous or
toxic substances, or related or similar materials, asbestos or any material
containing asbestos, or any other substance or material as defined by any
federal, state or local environmental law, ordinance, rule, or regulation
including the Comprehensive Environmental Response, Compensation, and Liability
Act of 1980, as amended (42 U.S.C. Section 9601, et. seq.), the Hazardous
Materials Transportation Act, as amended (49 U.S.C. Section 1801, et. seq.), the
Resource Conservation and Recovery Act, as amended (42 U.S.C. Sections 6901, et.
seq.), and the regulations adopted and publications promulgated pursuant
thereto.

 

 
-14-

--------------------------------------------------------------------------------

 

 

e.     In the event the demised premises become infested with vermin, rodents,
mice, ants, silverfish, roaches, waterbugs, pill bugs, termites, beetles, birds,
squirrels, earwigs, clover mites, bees, wasps, or other bug or animal, Tenant
agrees to hire, at its own cost and expense, an exterminating service to remedy
the situation. Upon the failure or omission of Tenant to remedy the condition as
aforesaid within five (5) days after notice of such condition given by Owner to
Tenant or the occurrence of such a condition on two or more occasions during any
twelve month period as determined by Owner in its sole and arbitrary discretion,
Owner may elect to correct the situation and charge the cost thereof to Tenant.

 

56.

Signs.

 

a.     Tenant may erect and maintain, at its sole cost and expense, a sign or
signs with the prior approval of Owner. In addition, Tenant shall be subject to,
and shall comply with, all laws and ordinances of the governmental authorities
having jurisdiction thereof and the covenants, restriction and agreements, if
any, affecting the demised premises.

 

b.     Throughout the Term of this Lease, Tenant shall maintain such sign or
signs in good repair.

 

 
-15-

--------------------------------------------------------------------------------

 

 

c.     Upon termination of the Term of this Lease, Tenant shall, at its sole
cost and expense, remove the sign or signs and repair any damage caused by
erection, maintenance or removal of the sign or signs.

 

57.

Additional Provisions Pertaining to Defaults and Remedies.

 

a.     In the event of a breach or threatened breach of Tenant of any of its
obligations under this Lease, Owner shall also have the right of injunction. The
specified remedies to which Owner may resort hereunder are cumulative and are
not intended to be exclusive of any other remedies or means of redress to which
Owner may lawfully be entitled, and Owner may invoke any remedy allowed at law
or in equity as if specific remedies were not herein provided for.

 

b.     Tenant waives and surrenders all right and privilege that Tenant might
have under or by reason of any present or future law to redeem the demised
premises or to have a continuance of this Lease after Tenant is dispossessed or
ejected therefrom by process of law or under the terms of this Lease or after
any termination of this Lease. Tenant also waives the provisions of any law
relating to notice and/or delay in levy of execution in case of any eviction or
dispossession for nonpayment of rent, and the provisions of any successor or
other law of like import.

 

c.     Notwithstanding anything to the contrary contained in this Lease, neither
party shall be liable for any consequential or punitive damages arising under or
relating to this Lease.

 

58.

Condemnation.

 

a.     If the whole of the demised premises shall be acquired or condemned by
eminent domain, or by private sale in lieu of condemnation, for any public or
quasi public use, then the Term of this Lease shall cease and terminate as of
the date of title vesting in such proceeding and all rent shall be paid and
apportioned to that date and Tenant shall have no claim against Owner nor
against the condemning authority for the value of any unexpired Term of this
Lease.

 

b.     If any part of the demised premises shall be acquired or condemned by
eminent domain or by private sale in lieu of condemnation, then (1) if such
taking does not include any material part of the building on the demised
premises, then this Lease shall continue in full force and effect without any
abatement in rent, or (2) if such taking does include any material part of the
building on the demised premises, then the Term of this Lease shall cease and
terminate as of the date of title vesting in such proceeding, and Tenant shall
have no claim against Owner nor the condemning authority for the value of any
unexpired Term of this Lease and all rent shall be paid and apportioned to the
date of such termination.

 

c.     In the event of any condemnation or taking, whether whole or partial,
permanent or temporary, Tenant shall not be entitled to any part of the award
paid for such condemnation or taking. Tenant hereby assigns to Owner any and all
right, title and interest of Tenant now or hereafter arising in or to any part
of such award.

 

d.     Although all damages in the event of any condemnation or taking belong to
Owner whether such damages are awarded as compensation for diminution in value
of the leasehold or to the fee of the demised premises, Tenant shall have the
right to claim and recover from the condemning authority, but not from Owner,
such compensation as may be separately awarded or recoverable by Tenant in
Tenant’s own right on account of any cost or loss to which Tenant might be put
in removing Tenant’s furniture, fixtures, leasehold improvements, and equipment
provided Tenant’s claim shall not, in Owner’s sole judgment, impair or
jeopardize or adversely affect Owner’s claim.

 

 
-16-

--------------------------------------------------------------------------------

 

 

59.

Assignment and Sublet.

 

a.     If Tenant is a corporation, the transfer of a majority of the issued and
outstanding capital stock of Tenant or the issuance of additional shares of the
Tenant such that if the additional shares had first been issued to the existing
shareholders of the Tenant and then transferred to the acquiring shareholders,
such event would have constituted a transfer of a majority of the issued and
outstanding capital stock of the Tenant within the meaning of this Section, or,
if Tenant is a partnership, limited liability company or other entity, the
transfer of a majority of the total interest in Tenant or the issuance of
additional partnership, membership or other equity interests such that had the
additional interests first been issued to the existing interest holders of
interests in Tenant and then transferred to the acquiring holders, such event
would have constituted a transfer of majority of the total interests of Tenant,
however any of such corporate stock, partnership, membership or other interest
transfers or issuances are accomplished, whether in a single transaction or in a
series of related or unrelated transactions, such transactions shall be deemed
an assignment of this Lease. The transfer of outstanding capital stock of
Tenant, for purposes of this Section, shall not include sale of such stock by
persons other than those deemed “insiders” within the meaning of the Securities
Exchange Act of 1934 as amended (the “Act”), or the initial sale by Tenant of
stock to persons other than those deemed “insiders” within the meaning of the
act, provided in each such instance the sale is effected through the “Over the
Counter Market” or through any recognized stock exchange.

 

b.     All of the shareholders of the Tenant and their respective percentage of
issued and outstanding shares of the Tenant owned by each of them, or all of the
partners or members of the Tenant and their respective percentage interests in
the Tenant, are:

 

Shareholder/Partner/Member

 

Percentage

                     

 

 

The parties agree this Section 59b is not applicable as the Tenant is a public
company.

 

c.     Notwithstanding anything to the contrary contained herein, Owner herewith
consents to assignment of this Lease or sublease of all or part of the demised
premises to a wholly owned subsidiary of Tenant or to the parent of Tenant or to
any corporation into or with which Tenant may be merged or consolidated or to
any entity, including a partnership or limited liability company, to which
substantially all of its assets may be transferred. No such assignment or
subletting shall be effective unless and until, prior to the effective date of
such assignment or subletting, Tenant shall deliver to Owner: (i) in the case of
an assignment, a duplicate original instrument of assignment in form and
substance theretofore approved by Owner, which approval shall not be
unreasonably withheld or delayed, duly executed by Tenant and assignee, in which
the assignee assumes the observance and performance of, and agrees to be bound
by, all of the terms, covenants and conditions of this Lease on Tenant’s part to
be observed and performed, and (ii) in the case of a subletting, an executed
duplicate original of the sublease theretofore approved by Owner which approval
shall not be unreasonably withheld or delayed.

 

 
 

--------------------------------------------------------------------------------

 

 

60.

Bankruptcy.

 

Notwithstanding the provisions of this Lease to the contrary, in the event
Tenant shall file a petition under Chapter 11 of the Bankruptcy Code, Tenant’s
trustee or Tenant, as debtor-in-possession, shall, unless otherwise ordered by
the Bankruptcy Court, elect to assume this Lease at or prior to the earlier of:
(i) sixty (60) days after the date of filing of such petition, and (ii)
confirmation of a plan under Chapter 11. In the absence of an election to assume
within such time period, Tenant’s trustee or Tenant, as debtor-in-possession,
shall be deemed to have rejected this Lease. In the event Tenant, Tenant’s
trustee or Tenant, as debtor-in-possession, has failed to perform all of
Tenant’s obligations under this Lease within the time periods (subject to the
notices and grace periods provided for herein) required for such performance, no
election by Tenant’s trustee or Tenant, as debtor-in-possession, to assume this
Lease shall be effective unless each of the following conditions has been
satisfied:

 

i.     Tenant’s trustee or Tenant, as debtor-in-possession, has cured all
defaults under this Lease susceptible of being cured by the payment of money, or
has provided Owner with Assurance (as defined below) that it will cure all
defaults susceptible of being cured by the payment of money within ten (10) days
from the date of such assumption and that it will, promptly after the date of
such assumption, commence to cure all other defaults under this Lease which are
susceptible of being cured by the performance of any act and will diligently
pursue completion of such curing;

 

ii.     Tenant’s trustee or Tenant, as debtor-in-possession, has compensated, or
has provided Owner with Assurance that within ten (20) days from the date of
such assumption it will compensate, Owner for any actual pecuniary losses
incurred by Owner arising from the default of Tenant, Tenant’s trustee or
Tenant, as debtor-in-possession, or arising by or in connection with Tenant’s
filing or having filed against Tenant a petition in bankruptcy, as indicated in
any statement of actual pecuniary loss sent by Owner to Tenant’s trustee or
Tenant, as debtor-in-possession, such statement, however, not to be deemed a
binding and conclusive determination or computation of the amount of such loss;

 

iii.     Tenant’s trustee or Tenant, as debtor-in-possession, has provided Owner
with Assurance of the future performance of each of the obligations under this
Lease of Tenant, Tenant’s trustee or Tenant, as debtor-in-possession; and

 

iv.     Such assumption will not breach or cause a default under any provision
of any other lease, mortgage, financing agreement or other agreement by which
Owner is bound relating to the demised premises.

 

 
-18-

--------------------------------------------------------------------------------

 

 

For purposes of this paragraph, Owner and Tenant acknowledge that “Assurance”
shall mean either: (x) Tenant’s trustee or Tenant, as debtor-in-possession, has
and will continue to have reasonably sufficient unencumbered assets after the
payment of all secured obligations and administrative expenses to reasonably
assure Owner that sufficient funds will be available to fulfill the obligations
of Tenant under this Lease; or (y) Tenant’s trustee or Tenant, as
debtor-in-possession, has deposited with Owner, as security, an amount equal to
two (2) installments of annual fixed rent (at the rate then payable) which shall
be applied to monthly installments of the annual fixed rent in the inverse order
of their maturity; or (z) the Bankruptcy Court shall have entered an order
granting to Owner a valid and perfected first lien and security interest in
property of Tenant, Tenant’s trustee or Tenant, as debtor-in-possession, having
a liquidation value as determined by the Bankruptcy Court appraiser at least
equal to two (2) monthly installments of the annual fixed rent (at the rate then
payable).

 

b.     If Tenant’s trustee or Tenant, as debtor-in-possession, has assumed this
Lease pursuant to the terms and provisions hereof for the purpose of assigning
(or elects to assign) this Lease, this Lease may be so assigned only if the
proposed assignee has provided adequate assurance of future performance of all
of the terms, covenants and conditions of this Lease to be performed by Tenant.
As used herein “adequate assurance of future performance” shall mean at a
minimum that each of the following conditions has been satisfied:

 

i.     The proposed assignee shall have paid to Owner an amount equal to six (6)
monthly installments of annual fixed rent at the rate then payable;

 

ii.     The proposed assignee has furnished Owner with either: a current
financial statement audited or reviewed by a certified public accountant
indicating a net worth and working capital in amounts which Owner reasonably
determines to be sufficient to assure the future performance by such assignee of
Tenant’s obligations under this Lease; or a guarantee or guarantees, in form and
substance reasonably satisfactory to Owner, from one or more persons with a net
worth equal to or in excess of $5,000,000.00 in the aggregate;

 

iii.     Owner has obtained all consents or waivers from others required under
any lease, mortgage, financing arrangement or other agreement by which Owner is
bound to permit Owner to consent to such assignment; Owner shall use its
reasonable efforts to obtain such consents or waivers, but in no event shall be
obligated to incur any cost, expense or liability or consent to any adverse
change to its financing arrangements; and

 

iv.     The proposed assignment will not release or impair any guaranty of the
obligations of Tenant (including the proposed assignee) under this Lease.

 

c.     When, pursuant to the Bankruptcy Code, Tenant’s trustee or Tenant, as
debtor-in-possession, shall be obligated to pay reasonable use and occupancy
charges for the use of the demised premises (as distinguished from annual fixed
rent and additional rent under this Lease while this Lease continues in force
and effect), such charges shall be not less than the annual fixed rent and
additional rent payable by Tenant under this Lease.

 

 
-19-

--------------------------------------------------------------------------------

 

 

d.     Neither the whole nor any portion of Tenant’s interest in this Lease or
its estate in the demised premises shall pass to any trustee, receiver, assignee
for the benefit of creditors, or any other person or entity or otherwise by
operation of law under the laws of any state having jurisdiction of the person
or property of Tenant unless Owner shall have consented to such transfer in
writing. No acceptance by Owner of rent or any other payments from any such
trustee, receiver, assignee, or other person or entity shall be deemed to
constitute such consent by Owner nor shall it be deemed a waiver of Owner’s
right to terminate this Lease and recover possession of the demised premises for
any transfer of Tenant’s interest under this Lease without such consent.

 

61.

Tenant Certification Required By Owner or Lending Institution.

 

Tenant shall, at the request of Owner, or if requested by any lending
institution having or placing a mortgage upon the demised premises, within ten
(10) days after each such request, execute and deliver to Owner, each requesting
lending institution and each other person specified by Owner, a certificate
certifying (provided that the aforesaid statements are true at the time Tenant
is requested to provide such certification,) that, at the time of the execution
thereof, the Lease is unmodified and in full force and effect (or if there have
been modifications, that the same is in full force and effect as modified and
identifying the modifications); the dates to which the rent and additional rent
have been paid, whether or not there exists any default by Owner under this
Lease, and if, so, specifying each such default, that Tenant has accepted
possession of the demised premises; the dates to which the rent and other
charges have been paid; and such other and additional information as Owner or
any lending institution may reasonably request.

 

62.

Mortgagee’s and Others’ Requirements.

 

a.     Tenant will promptly furnish to Owner and any holder of a mortgage on the
demised premises all financial information and other information concerning
Tenant, and any guarantor of Tenant’s obligations hereunder, reasonably required
by Owner or Owner’s mortgagee, and Tenant, and any guarantor of Tenant’s
obligations hereunder, will execute any documents, in commercially reasonable
form and substance, reasonably required by Owner or the mortgagee in connection
therewith.

 

b.     In the event of any act or omission by Owner which would give Tenant the
right to terminate this Lease or to claim a partial or total eviction, Tenant
shall not exercise any such right (1) until it shall have given written notice
by certified or registered mail, return receipt requested, of such act or
omission to any such mortgagee whose name and addresses shall have been
furnished to Tenant in writing, at the last addresses so furnished and (2) until
a reasonable period of time for remedying such act or omission shall have
elapsed following the giving of such notice not to exceed sixty (60) days,
provided that following the giving of such notice, Owner or any such mortgagee,
shall with reasonable diligence, have commenced and continued to remedy such act
or omission or to cause the same to be remedied.

 

c.     In the event a Receiver in a foreclosure action or a purchaser at a sale
in an action to foreclose a mortgage to which this Lease is subordinate, or
their successors or assigns, shall become Owner of the demised premises, then
such Owner shall not be obligated to repair, rebuild or restore the demised
premises after fire or other casualty, or after a partial “taking”, anything to
the contrary contained in this Lease notwithstanding, provided that such Owner
gives notice to Tenant within forty-five (45) days after such action.

 

 
-20-

--------------------------------------------------------------------------------

 

 

63.

Mortgage of Fee and Subordination of Lease.

 

a.     This Lease is made with the understanding that Owner has and hereafter
may from time to time desire to encumber Owner’s interest in the demised
premises with a permanent mortgage or mortgages or security interest or security
interests granted to a mortgagee (including without limitation, individuals,
partnerships, banks, trust companies, insurance companies, pension trusts, etc.)
and may desire, in connection with the creation of such mortgage or mortgages or
security interest or security interests, to cause the within Lease to be made
subordinate to such mortgage or mortgages or security interest or security
interests.

 

b.     Tenant covenants and agrees with Owner that Tenant will, from time to
time, at the request of Owner and at no charge to Owner, promptly execute,
acknowledge and deliver within ten (10) days after request an instrument or
instruments in such commercially reasonable form as may be required by Owner or
by any mortgagee or any other person holding an interest in the demised
premises, so as to entitle it to record the subordination of the within Lease,
and the rights of Tenant thereunder to said Lease and to the lien of such
mortgage or mortgages or security interest or security interests. The form of
such subordination shall be deemed commercially reasonable if regularly utilized
by a current or prospective mortgagee which is a commercial or savings bank,
savings and loan association, national bank or federally chartered or federally
regulated savings and loan association, or insurance company authorized to do
business in the State of New York or in the United States, or the State of New
York or any agency or political subdivision thereof. In the event of a
foreclosure of such mortgage or security interest, Tenant shall attorn to the
mortgagee or its assigns and shall execute such instruments evidencing such
attornment as requested by such mortgagee. The respective parties acknowledge
and agree that Tenant’s refusal to execute any and all such instruments as
hereinabove provided shall be a material breach of this Lease. In addition to
any other remedies Owner may have, in the event Tenant shall fail or neglect to
execute, acknowledge and deliver any such instrument or certificate to Owner
within twenty (20) days following Tenant’s receipt of Owner’s request therefor,
Owner may, as agent and attorney-in-fact of Tenant, execute, acknowledge and
deliver the same and Tenant hereby irrevocably appoints Owner as Tenant’s agent
and attorney-in-fact for such purpose.

 

c.     Notwithstanding reference being made herein to the fact that, under the
circumstances herein set forth, Owner may require Tenant to execute an
instrument which will subordinate the Lease to any and all such mortgages or
security interests, nevertheless, the parties understand and agree that this
paragraph constitutes, under the circumstances referred to herein, the
subordination by Tenant of the Lease to any and all of such mortgages or
security interests; the parties hereto intend that the provisions of this
paragraph shall be self-executing and that any mortgagee may rely upon this
paragraph constituting the within Lease subordinate and inferior to such
mortgages or security interests.

 

 
-21-

--------------------------------------------------------------------------------

 

 

64.

Removal and Restoration by Tenant; Surrender.

 

Prior to the expiration or termination of this Lease, Tenant shall surrender the
demised premises broom clean, in good order and condition, all keys for the
demised premises to Owner at the place then fixed for the payment of rent and
inform Owner of all combinations on locks, safes and vaults, if any, in the
demised premises, shall remove all of its property, and all installations,
alterations, decorations, additions, and improvements made by or on behalf of
Tenant or such portions thereof as may be designated by Owner, unless and to the
extent Owner shall notify Tenant to leave and surrender to Owner at the
expiration or termination of this Lease such installations, alterations,
decorations, additions and improvements, and restore the demised premises,
provided, however, Tenant shall have the right to remove prior to the expiration
of the Term of this Lease all moveable furniture and trade fixtures installed by
Tenant provided Tenant shall repair any damage caused thereby to the
satisfaction of Owner. If Tenant fails to remove such installations,
alterations, decorations, additions, and improvements after request by Owner, or
such trade fixtures or other property at the demised premises, Owner may remove
same, at Tenant’s sole cost and expense, or, at Owner’s option, treat any such
installations, alterations, decorations, additions and improvements, and
equipment, machines, furniture or other personal property, or trade fixtures,
remaining at the demised premises at the expiration of this Lease as abandoned
and dispose of or use same as Owner deems fit without any liability therefor, or
place same in storage, at the expense of Tenant. If the demised premises is not
surrendered as and when aforesaid, to the fullest extent permitted by law,
Tenant shall defend, indemnify and hold harmless Owner against loss, damage or
liability resulting from the delay, including without limitation, any claims,
penalties or fines made by any succeeding or proposed occupant or tenant. The
indemnification obligation of Tenant as set forth above shall not be limited in
any way by any limitation on amount or type of damages, compensation, or
benefits payable by or for Tenant under workers’ compensation acts, disability
benefit acts, or other employee benefit acts.

 

Upon the expiration of the Term, provided that no event has occurred or is
continuing which either immediately or with the lapse of time, or with notice,
or both constitutes a default under this Lease, certain software more
specifically set forth on Schedule C attached hereto and made a part hereof (the
“Software”) shall become the property of Tenant, without any consideration
payable by Tenant therefor, and shall be removed by Tenant as Tenant’s property
prior to the end of the term of this Lease.

 

65.

Failure To Perform.

 

If Tenant fails to perform any of its obligations under this Lease, Owner or any
mortgagee (each, a “Curing Party”) may perform the same at the expense of Tenant
(a) immediately and without notice in the case of emergency or in case such
failure interferes with the use of space by any other tenant in the building or
with the efficient operation of the building or may result in a violation of any
law or in a cancellation of any insurance policy maintained by Owner and (b) in
any other case if such failure continues beyond any applicable grace period.
Tenant shall pay to the Curing Party the costs incurred by such party for
performing Tenant’s obligations under this Lease, together with interest at the
Interest Rate from the date incurred by the Curing Party until paid by Tenant,
within ten (10) days after receipt by Tenant of a statement as to the amounts of
such costs. If the Curing Party effects such cure by bonding any lien which
Tenant is required to bond or otherwise discharge, Tenant shall obtain and
substitute a bond for the Curing Party’s bond and shall reimburse the Curing
party for the cost of the Curing Party’s bond. “Interest Rate” means the lesser
of (i) the base rate from time to time announced by Citibank, N.A. (or, if
Citibank, N.A. shall not exist or shall cease to announce such rate, such other
bank in New York, New York, as shall be designated by Owner in a notice to
Tenant) to be in effect at its principal office in New York, New York plus 4%
and (ii) the maximum rate permitted by law.

 

 
-22-

--------------------------------------------------------------------------------

 

 

Owner shall in no event be charged with default in the performance of its
obligations hereunder unless and until Owner shall have failed to perform any
obligations within a reasonable time after written notice by Tenant to Owner
properly specifying wherein Owner has failed to perform any such obligations,
or, in the case of a default which cannot with due diligence be cured within a
reasonable period of time, if Owner immediately upon receipt of such notice,
promptly institutes and thereafter diligently prosecutes to completion all steps
necessary to cure the same. Notwithstanding anything in the Lease herein to the
contrary, Owner shall in no event be charged with or liable for any direct or
consequential damages suffered by Tenant as a result of Owner’s failure to
perform any of its obligations under this Lease, unless such failure shall be
willful.

 

66.

Independent Provisions.

 

If any term or provision of this Lease shall, to any extent, be invalid or
unenforceable, the remainder of this Lease shall not be affected thereby and the
balance of the terms and provisions of this Lease shall be valid and enforceable
to the fullest extent either hereunder or as permitted by law.

 

67.

New York Law and Non-recording of Lease.

 

This Lease shall be construed and enforced in accordance with the laws of the
State of New York, and any action or proceeding hereunder shall be brought and
maintained only within the County of Suffolk, State of New York. Tenant
expressly warrants and represents that it will not record this Lease.

 

68.

Restriction on Rent.

 

If the fixed rent or any additional rent shall be or become uncollectible,
reduced or required to be refunded by virtue of any law, governmental order or
regulation, or direction of any public officer of any governmental body pursuant
to law (of the nature of a rent freeze or rent restriction), then Tenant shall
enter into such agreement(s) and take such other action (without additional
expense to Owner) as Owner may reasonably request, and as may be legally
permissible, to permit Owner to collect the maximum fixed rent and additional
rent which may, from time to time during the continuance of such legal rent
restriction, be legally permissible, but not in excess of the amounts of fixed
rent or additional rent payable under this Lease. Upon the termination of such
rent restriction prior to the expiration date, (a) the fixed rent and additional
rent shall become and thereafter be payable under this Lease in the amount of
the fixed rent and additional rent set forth in this Lease for the period
following such termination, and (b) Tenant shall pay to Owner, to the maximum
extent legally permissible, an amount equal to (1) the fixed rent and additional
rent which would have been payable pursuant to this Lease, but for such legal
rent restriction, less (2) the fixed rent and additional rent paid by Tenant
during the period that such legal rent restriction was in effect.

 

69.

Broker.

 

Tenant represents that this Lease was not brought about by any broker. Tenant
agrees that if any claim is made for commissions by any broker, by, through or
on account of any acts of Tenant, Tenant will hold Owner free and harmless from
any and all liabilities and expenses in connection therewith, including Owner’s
reasonable attorney’s fees.

 

 
-23-

--------------------------------------------------------------------------------

 

 

70.

Entire Agreement.

 

This Lease constitutes the entire agreement between the parties and contains all
the agreements, conditions, representations, or warranties made between the
parties hereto. No representations other than those herein expressly contained
have been made by either party to the other. This Lease may not be modified,
altered, amended, changed or added to except in writing and signed by both
parties.

 

71.

Captions.

 

The paragraph captions contained in the within Lease are inserted only as a
matter of convenience and reference, and in no way define, limit or describe the
scope of this Lease, nor the intent of any provision thereof.

 

72.

Non-Liability of Owner.

 

a.     Owner and its respective agents shall not be liable for any injury or
damage to persons or property resulting from fire, explosion, falling plaster,
steam, gas, electricity, water, rain, snow or leaks from any part of the demised
premises, or from the pipes, appliances or plumbing works or from the roof,
street or sub-surface, or from any other place or by dampness or by any other
cause of whatsoever nature, unless caused by or due to the negligence of Owner,
its agents, servants or employees. Tenant shall give immediate notice to Owner
in the event of any fire or accident at the demised premises.

 

b.     Neither Owner, nor any partner, member, manager or shareholder of Owner,
nor a successor in interest to any of the foregoing, shall be under any personal
liability with respect to any of the provisions of this Lease or any matter
arising out of or in connection with this Lease or the Tenant’s occupancy or use
of the demised premises, and in the event of any breach or default with respect
to Owner’s obligations under this Lease or any claim arising out of or in
connection with this Lease or the Tenant’s occupancy or use of the demised
premises, Tenant shall look solely to the equity of such person or entity in the
demised premises for the satisfaction of Tenant’s remedies and in no event shall
Tenant attempt to secure any personal judgment against Owner, or any partner
member, manager or shareholder of Owner, or successors thereto, or any partner,
employee or agent of any of them by reason thereof.

 

c.     Except as expressly provided in this Lease to the contrary, with respect
to any provision of this Lease which provides, in effect, that Owner shall not
unreasonably withhold or unreasonably delay any consent or any approval, Tenant
shall in no event be entitled to make, nor shall Tenant make, any claim for, and
Tenant hereby waives any claim for, money damages; nor shall Tenant claim any
money damages by way of set-off, counterclaim or defense based upon any claim or
assertion by Tenant that Owner has unreasonably withheld or unreasonably delayed
any consent or approval; Tenant’s sole remedy, except as otherwise expressly
provided in this Lease, shall be an action or proceeding to enforce any such
provision, or for specific performance, injunction or declaratory judgment. If
any such action or proceeding shall be commenced, then the prevailing party
shall be entitled to recover its reasonable attorney’s fees, costs and expenses
incurred in such action or proceeding, and any appeal thereof (whether or not
such costs are otherwise taxable or recoverable).

 

 
-24-

--------------------------------------------------------------------------------

 

 

d.     The approval, consent, determination, opinion or judgment of Owner or any
agent or employee of Owner shall not be construed as such person’s endorsement,
warranty or guarantee of the matter at issue or the manner or means of
accomplishing same or the benefit thereof; in no event shall actions of such
party replace, or act as or on behalf of, the requesting parties, its agents,
servants or employees.

 

73.

Holdover.

 

a.     In the event Tenant shall holdover for any period after the expiration of
the Term hereof or any renewal term, in addition to any other rights and
remedies of Owner, Tenant shall pay to Owner for use and occupancy, in advance
on a monthly basis, (a) (x) 150% of the Minimum Base Rent for the first month of
such holdover and (y) 200% of the Minimum Base Rent thereafter, plus (b) all
additional rents, as specified herein (pro-rated on a monthly basis), and such
use and occupancy shall otherwise be on the terms and conditions herein
specified, so far as same are applicable. Notwithstanding the foregoing, and in
addition thereto, Owner’s acceptance of the payments hereunder shall not limit
Owner’s right to evict Tenant from the demised premises as a holdover.

 

b.     No receipt of moneys by Owner from Tenant after termination of this Lease
shall reinstate, continue or extend the Term of this Lease or affect any notice
theretofore given to Tenant, or operate as a waiver of the right of Owner to
enforce the payment of rent payable by Tenant hereunder or thereafter falling
due, or operate as a waiver of the right of Owner to recover possession of the
demised premises by proper remedy; it being agreed that after final order or
judgment for the possession of the demised premises, Owner may demand, receive
and collect any moneys due or thereafter falling due without in any manner
affecting such notice, proceeding, order, suit or judgment, all such moneys
collected being deemed payments on account of the use and occupation of the
demised premises or, at the election of Owner, on account of Tenant’s liability
hereunder.

 

74.

Miscellaneous.

 

a.     Upon the commencement of, and at all times during, the Term of this
Lease, Tenant shall leave in possession of Owner (or its agents) all keys
necessary to obtain entry to the demised premises and portions thereof.

 

b.     In the event of strikes, lockouts, fire and other unavoidable and unusual
shortages or delays in transportation of materials, Acts of God, National
Emergency, war or delays occasioned by other similar causes beyond the control
of Owner, the time by Owner for performance shall be extended for a period equal
to the period of such delay.

 

c.     All obligations of Owner and Tenant under this Lease, including without
limitation, Owner’s and Tenant’s indemnification obligations, shall survive
termination of this Lease.

 

 
-25-

--------------------------------------------------------------------------------

 

 

d.     Submission of this document for examination or signature by Tenant does
not constitute an offer for a lease, and it is not to be effective as a lease or
otherwise until execution and delivery by both Owner and Tenant.

 

e.     Whenever Tenant’s obligations under this Lease are subject to a
condition, Owner shall have no implied obligation to enable such condition to be
satisfied, including incurring any expense or liability, actual, contingent or
possible, or any act or omission.

 

f.     Each of the individuals executing this Lease on behalf of the Owner and
the Tenant represents that he has the power to do so and that his signature
binds the party on whose behalf he has executed this Lease.

 

g.     This Lease may be executed in multiple counterparts (including facsimile
counterparts or as a pdf or similar attachment to an email), each of which
constitutes an original and all of which, taken together, constitute one and the
same instrument.

 

75.

Owner Representation and Warranty.

 

Owner represents and warrants to Tenant that: (i) Owner has full power and
authority to execute and deliver the Lease and perform its obligations
thereunder and any action of Owner necessary to authorize the Lease has been
duly taken and the person or persons executing the Lease on behalf of Owner have
been duly authorized to do so; (ii) Owner is duly organized, validly existing
and in good standing under the laws of the State of New York; and (iii) Owner
has not received any written notices of any violations of law in the demised
premises.

 

76.

Capital Improvements and Repairs.

 

Tenant acknowledges and agrees that Tenant is responsible for all customary
maintenance and repairs of the demised premises as set forth herein. However,
notwithstanding anything herein to the contrary, to the extent the demised
premises require any capital replacements or replacements solely due to natural
deterioration (which shall include without limitation any new roof, new HVAC, or
any other major repairs costing over $20,000.00), the Owner shall be responsible
for those repairs and the Tenant shall only be responsible to pay for Operating
Expenses based on the amortized cost over their useful life, unless such
replacements are due to the negligence of Tenant, its agents, servants or
employees. For example, if the demised premises requires a new roof costing
$500,000 with a ten (10) year useful life, then upon completion Tenant shall pay
$4,166.67 each month towards the cost of such roof for the remaining Lease Term.

 

77.

Renewal Option.

 

Owner hereby grants to Tenant, so long as Tenant shall not be in default under
the Lease (beyond applicable notice and cure period, if any), the right and
option to renew the term of this Lease (“Renewal Option”) for one (1) additional
consecutive period of two (2) years (the “Renewal Term”), commencing upon the
expiration of the initial Term of this Lease. The Renewal Term shall be upon the
same terms and conditions as during the initial Term hereof except that the
Minimum Base Rent payable for the Renewal Term shall increase by (x) three
percent (3%) on the first day of the Renewal Term and (y) three percent (3%) on
the first anniversary of the Renewal Term. Tenant shall exercise its option to
extend this Lease for the Renewal Term, if at all, by written notice (“Renewal
Notice”) given to Owner on or before ninety (90) days prior to the expiration of
the Term.

 

 
-26-

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have executed this Lease as of the 2nd day of
June, 2017.

 

 

OWNER:

     

CAROLYN HOLDINGS LLC

   

By:

/s/ Jonathan Greenhut  

Jonathan Greenhut, Member

     

TENANT:

     

TWINLAB CONSOLIDATED

HOLDINGS, INC.

   

By:

/s/ Alan S. Gever   Alan S. Gever   CFO / COO

 

 
-27-

--------------------------------------------------------------------------------

 

 

SCHEDULE A

 

ALL that certain plot, piece or parcel of land, situate, lying and being at
Farmingdale, in the Town of Babylon, County of Suffolk and State of New York,
known and designated as Lot 20 on a certain map entitled, “Corrected Map of
Broadhollow Industrial Plaza”, and filed in the Office of the Clerk of Suffolk
County on December 20, 1982, by Map No. 7124A, bounded and described as follows:

 

BEGINNING at a point set in the Northerly side of Carolyn Boulevard distant
212.12 feet Westerly from the most Westerly end of the arc of a curve connecting
the Westerly side of Boening Plaza with the Northerly side of Carolyn Boulevard
and from said point or place of beginning;

 

RUNNING THENCE along the Northerly side of Carolyn Boulevard, South 84 degrees
37 minutes 53 seconds West, 207.39 feet;

 

THENCE North 3 degrees 11 minutes 53 seconds East, 226.24 feet;

 

THENCE South 87 degrees 48 minutes 51 seconds East, 205.11 feet;

 

THENCE South 3 degrees 1 I minutes 53 seconds West, 198.98 feet to the Northerly
side of Carolyn Boulevard at the point or place of BEGINNING.

 

 
-28-

--------------------------------------------------------------------------------

 

 

SCHEDULE B

 

FF&E

  

Item

Embedded in Building

Phone System

No

Physical Access Control

Yes

Building Alarm

Yes

Fire Alarm

Yes

Camera System

Yes

GMP Certification

Yes/No

Fulfillment Software

Yes/No

Desks

No

Chairs

No

Desktops (~25) $749

No

Mac's (1) $500-$3,000

No

Keyboard

No

Mouse

No

Monitors (~50) and stands

No

Speakers

No

Projector

No

Servers

No

PC Battery Backups

No

Server Battery Backups

No

Servers PDU's

No

 

No

 

 
-29-

--------------------------------------------------------------------------------

 

 

Building (Rent)

Yes

Old Phone Number

No

Printers (12)

No

Décor

No

Server Racks

Yes

Brother Label Printers

No

Zebra Label Printers

No

UPS Worldship

No

Warehouse Racking / Cage

Yes

Wifi Routers

No

Network Switches

No

Laptops

No

Filing cabinets

No

Forklifts and chargers

No

Warehouse equiptment

No

Pallet jacks

No

USPS Meter

No

Pallet scales

No

Tradeshow Booth?

No

Warehouse Tools

No

IT Tools

No

IT Spare Parts

No

TV - Conf Room

No

Graphic Equiptment

No

Bottle Labeling Machine

No

Kitchen Appliances

No

QC Shelving

Yes

Label Shelving

Yes

Service Vendors

No

Network Wiring

Yes

 

 
-30-

--------------------------------------------------------------------------------

 

 

SCHEDULE C

 

Software

 

Software

SCHEDULE C

ALL RESIDENT SOFTWARE

 

A brief list of what that would include (but not necessarily limited to) is:

 

●         Acumatica Base License

 

●         Fulfillment Software

 

●         Firewall Licenses

 

●         Windows Server licenses

 

●         Windows desktop licenses

 

●         VMware licenses

 

●         Shoretel (phone) licenses

 

●         Sysax FTP license

 

●         Data protection manager licenses

 

●         Call Copy (Call Recording) Licenses

 

●         SQL Server License

 

●         Network Password Manager Licenses

 

●         Overseer (Uptime monitoring) Licenses

 

●         Axosoft License

 

●         Visual Studio License

 

●         Exchange Licenses

 

●         MS Office Licenses

 

●         DoorsNxT License

 

Adobe CS Licences

 

IT Ticketing

 

Call Copy Software

 

Call Copy Server

 

NPM License

 

Old CRM

 

Overseer

 

FTP Server Software

 

Server KVM

 

Domain - nutricaplabs.com

 



 

-31-